                               UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF NORTH CAROLINA

                                         CASE NO: 1:21-CV-539

 RAYMOND NARDO, individually and on behalf                        CLASS ACTION
 of all others similarly situated,
                                                                  JURY TRIAL DEMANDED
       Plaintiff,

 vs.

 PHE, INC.
 d/b/a ADAM AND EVE,

   Defendant.
 ______________________________________/

                                    CLASS ACTION COMPLAINT

          Plaintiff Raymond Nardo brings this class action against Defendant PHE, Inc. d/b/a Adam

and Eve (“Defendant”) and alleges as follows upon personal knowledge as to Plaintiff and

Plaintiff’s own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by Plaintiff’s attorneys.

                                      NATURE OF THE ACTION

          1.        This is a putative class action pursuant to the Telephone Consumer Protection Act,

47 U.S.C. §§ 227, et seq. (the “TCPA”).

          2.        Defendant is the largest e-commerce distributor of erotica in the United States.

          3.        Plaintiff has never purchased anything from Defendant, conducted business with

Defendant, or visited Defendant’s website.




                                                     1


         Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 1 of 17
        4.     Defendant uses an automatic telephone dialing system to send mass automated

marketing text messages to individuals’ cellular phone numbers without first obtaining the

required express written consent.

        5.     Defendant also violates the TCPA’s Do Not Call (“DNC”) regulations by placing

solicitation calls to individuals who have registered their telephone numbers on the national DNC

registry and by continuing to place calls after individuals request to opt out of Defendant’s

messaging.

        6.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of

themselves and members of the Class, and any other available legal or equitable remedies.

                                 JURISDICTION AND VENUE

        7.     This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§§ 227, et seq. (“TCPA”).

        8.     Defendant is subject to personal jurisdiction in North Carolina because its primary

place of business is in North Carolina.

        9.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant is deemed to reside in any judicial district in which it is subject to personal jurisdiction,

and because a substantial part of the events or omissions giving rise to the claim occurred in this

District.




                                                  2


       Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 2 of 17
                                             PARTIES

       10.     Plaintiff is a natural person who, at all times relevant to this action, was a citizen of

and domiciled in Mineola, New York.

       11.     Defendant is a North Carolina corporation with its principal place of business in

Orange County, North Carolina. Defendant directs, markets, and provides its business activities

throughout the state of North Carolina.

       12.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, vendors, and insurers of Defendant.

                                              FACTS

       13.     Plaintiff has never purchased an item from Defendant, inquired about Defendant’s

products, provided his contact information to Defendant, or visited Defendant’s website.

       14.     Despite this, on May 9, 2021, Defendant, or parties under Defendant’s direction,

used an ATDS to cause the following automated telemarketing text messages to be transmitted to

Plaintiff’s cellular telephone number ending in 9996 (herein, the “9996 Number”):




                                                  3


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 3 of 17
       15.     At the time Plaintiff received these calls and messages, Plaintiff was the subscriber

and/or sole user of the 9996 Number.

       16.     Plaintiff primarily uses the 9996 Number as a personal phone.

       17.     The 9996 Number has been registered with the National Do Not Call Registry since

February 20, 2007.

       18.     Defendant’s text messages constitute telemarketing, advertising, or solicitations

because they promote Defendant’s business, goods and services.

       19.     Plaintiff has never inquired about or purchased any of Defendant’s goods or

services.

       20.     At no point in time did Plaintiff provide Defendant (1) with his contact information,

(2) with the 9996 Number, (3) with his prior express consent to be contacted with text messages

sent using an ATDS, or (4) with his prior express written consent to be contacted by telemarketing

text messages sent using an ATDS.

       21.     As demonstrated above, Plaintiff requested multiple times that Defendant stop

contacting the 9996 Number using the “stop” key word provided in the text messages.

       22.     Notwithstanding, Plaintiff continued to receive unsolicited text messages from

Defendant.

       23.     Indeed, as recently as June 17th, Defendant sent another marketing solicitation text

message to the 9996 Number, as shown below:




                                                 4


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 4 of 17
       24.      The failure to stop calling is indicative of Defendant’s failure to implement a

written policy for maintaining a do-not-call list and to train its personnel engaged in telemarketing

on the existence and use of the do-not-call-list.

       25.      An ATDS was used to send the text messages to the 9996 Number.

       26.      The impersonal and generic nature of Defendant’s text messages demonstrates that

Defendant utilized an ATDS in transmitting the messages. The text messages include no personal

identifiers and are formatted in a generic manner.

       27.      The text messages also include instructions on how to respond in manner that the

ATDS will understand. As an example, the text message contains the key words “help” and “stop”

as responses.

       28.      The number used by Defendant to send Plaintiff the text messages was the short-

code 33233.




                                                    5


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 5 of 17
        29.     A short code is a standard 5-digit code that enabled Defendant to send SMS text

messages en masse, while deceiving recipients that the message was personalized and sent from a

telephone number operated by an individual.

        30.     Upon information and belief, Defendant caused similar text messages to be sent to

individuals residing within this judicial district.

        31.     Upon information and belief, to place the text messages, Defendant used a software

suite (the “Platform”) that permitted Defendant to transmit bulk SMS text messages. Systems like

the Platform utilized by Defendant have the capacity to transmit thousands of texts messages per

second and are technologically more sophisticated in their availability to transmit messages than a

traditional smartphone.

        32.     The Platform utilized by Defendant is an ATDS because it has the capacity to (1)

store telephone numbers; (2) using a random or sequential number generator.

        33.     The Platform utilized by Defendant is also an ATDS because it has the capacity to

(1) produce telephone numbers; (2) using a random or sequential number generator.

        34.     For example, the Platform has the capacity to indefinitely store telephone numbers

within a computer database for subsequent dialing.

        35.     Further, the Platform has the capacity to utilize a random and sequential number

generator in the storage of those numbers, and does in fact utilize said number generator for a

variety of functions including, but not limited to, the selection and creation of SMS packets

containing the target telephone numbers to be dialed by the Platform, as well as the sequential

and/or random selection of telephone numbers to be dialed from a preselected stored list of

numbers.




                                                      6


       Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 6 of 17
          36.   A packet in the context of SMS transmission is an envelope of data that contains

various instructions and content, including the target cellular telephone number to be dialed, the

sequence in which to dial each number, and wording of the message. The following is an example

of a typical SMS packet:

          SubmitReq:StatusReportReq=true,Destination=0011166500313,Sequence=35722
          139,Originator=91157,OriginatorType=3,Body=3:2e:0a11:2f14:2f11:0aDEBIT(p)
          $1:2e47:0aCHKCARDFOUTSETCROBERTIDUS:0aFornexttransaction:3aReply
          N:0aForprevious:3aReplyP,BillingRef=,ClientRef=41883049-
          1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
          Program=stdrt,TagChClientID=31174,TagChUsername=corvette_31174,ServiceI
          d=51437,Interface=xml,

          37.   In the context of SMS packet creation, the Platform utilizes a random and/or

sequential number generator to pull and generate telephone numbers from a list of numbers and

transfer those numbers to a separate list for the creation of the packets, and ultimately placement

into each independent SMS packet.

          38.   In the context of dialing the numbers, the Platform utilizes a random and/or

sequential number generator to pick and designate the sequence in which to dial the telephone

numbers. The Platform independently selects the rate and time at which to dial each telephone

numbers and may temporarily store the packets in a queue when the volume exceeds capacity to

deliver them.

          39.   The Platform also has the capacity to use its random and/or sequential number

generator to generate random or sequential identification numbers that it assigns to each SMS

packet.

          40.   Defendant’s unsolicited text message caused Plaintiff additional harm, including

invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s call also inconvenienced Plaintiff and caused disruption to his daily life.



                                                 7


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 7 of 17
       CLASS ALLEGATIONS

       PROPOSED CLASS

       41.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and all others similarly situated.

       42.     Plaintiff brings this case on behalf of the Class defined as follows:

       ATDS CLASS: All persons in the United States who from four years prior to the
       filing of this action: (1) Defendant, or anyone on Defendant’s behalf, (2)
       transmitted a text message; (3) using the same type of equipment used to text
       message Plaintiff; (4) to said person’s cellular telephone number; (5) where the
       purpose of the text message was to encourage the purchase or rental of, or
       investment in, Defendant’s property, goods, or services.

       DO NOT CALL CLASS: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant, or anyone on Defendant’s behalf, (2)
       placed more than one text message call within any 12-month period; (3) where the
       person’s telephone number that had been listed on the National Do Not Call
       Registry for at least thirty days; (4) for the purpose of encouraging the purchase or
       rental of, or investment in, Defendant’s property, goods, or services; (5) who did
       not purchase or transact business with Defendant during the eighteen (18) months
       immediately preceding the date of the first message; and (6) who did not contact
       Defendant during the three (3) months immediately preceding the date of the first
       message with an inquiry about a product, good, or service offered by Defendant.

       Internal Do Not Call Class: All persons within the United States who, within the
       four years prior to the filing of this Complaint, (1) Defendant, or anyone on
       Defendant’s behalf, (2) placed a text message call, (3) for the purpose of
       encouraging the purchase or rental of, or investment in, Defendant’s property,
       goods, or services, (4) to said person’s residential telephone number, (5) after the
       person had requested to Defendant to not receive any more telephonic
       communications from Defendant.

       43.     Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.

       44.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the Class members number in the

several thousands, if not more.



                                                  8


       Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 8 of 17
       NUMEROSITY

       45.     Upon information and belief, Defendant has placed calls to telephone numbers

belonging to thousands of consumers throughout the United States without their prior express

consent and/or in violation of the national DNC. The members of the Class, therefore, are believed

to be so numerous that joinder of all members is impracticable.

       46.     The exact number and identities of the members of the Class are unknown at this

time and can only be ascertained through discovery. Identification of the Class members is a

matter capable of ministerial determination from Defendant’s call records.

       COMMON QUESTIONS OF LAW AND FACT

       47.     There are numerous questions of law and fact common to members of the Class

which predominate over any questions affecting only individual members of the Class. Among

the questions of law and fact common to the members of the Class are:

               a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
                  members’ cellular telephones using an ATDS;

               b) Whether Defendant can meet its burden of showing that it obtained prior
                  express written consent to make such calls;

               c) Whether Defendant’s conduct was knowing and willful;

               d) Whether Defendant initiated telemarketing calls to telephone numbers listed on
                  the National Do Not Call Registry;

               e) Whether Defendant initiated telemarketing calls to telephone numbers who
                  requested to not receive such calls;

               f) Whether Defendant is liable for damages, and the amount of such damages; and

               g) Whether Defendant should be enjoined from such conduct in the future.

                                                 9


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 9 of 17
       48.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable

of being efficiently adjudicated and administered in this case.

       TYPICALITY

       49.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

       PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       50.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

       PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

       51.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford individual litigation, the

court system would be unduly burdened by individual litigation of such cases.

       52.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another



                                                 10


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 10 of 17
may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.

                                             COUNT I
                Violations of the TCPA, 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
                            (On Behalf of Plaintiff and the ATDS Class)

        53.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

        54.     It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §

227(b)(1)(A)(iii).

        55.     It is also a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an automatic telephone dialing system…To any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio service, or other radio common

carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §

64.1200(a)(1)(iii).

        56.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC

to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement or

constitutes telemarketing, using an automatic telephone dialing system…other than a call made with the

prior express written consent of the called party or the prior express consent of the called party when

the call is made …” 47 C.F.R. § 64.1200(a)(2).

        57.     The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as

“equipment which has the capacity – (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).




                                                    11


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 11 of 17
        58.      Defendant used an ATDS to make non-emergency telemarketing calls to the cellular

telephones of Plaintiff and the other members of the Class defined below.

        59.      These calls were made without regard to whether or not Defendant had first obtained

express written consent from the called party to make such calls.

        60.      In fact, Defendant did not have prior express written consent to call the telephones of

Plaintiff and the other members of the putative Class when its calls were made.

        61.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a) of the

TCPA by using an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff and the

other members of the putative Class without their prior express written consent.

        62.      Defendant knew that it did not have prior express consent to make these calls and knew,

or should have known, that it was using equipment that at constituted an automatic telephone dialing

system. The violations were therefore willful or knowing.

        63.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00

in damages for each violation. Plaintiff and the members of the Class are also entitled to an injunction

against future calls.

                                              COUNT III

                        Violations of 47 U.S.C. § 227 and 47 C.F.R. § 64.1200

                    (On Behalf of Plaintiff and the Do Not Call Registry Class)

        64.      Plaintiff re-alleges and incorporates the allegations of paragraphs 1-51 as if fully

set forth herein.

        65.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber



                                                   12


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 12 of 17
who has registered his or her telephone number on the national do-not-call registry of persons who

do not wish to receive telephone solicitations that is maintained by the federal government.”

       66.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”

       67.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity

has instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity.”

       68.     Any “person who has received more than one telephone call within any 12- month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       69.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

by the federal government.

       70.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages



                                                13


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 13 of 17
and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

such violations of 47 C.F.R. § 64.1200.

       71.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                               COUNT III

                     Violations of 47 U.S.C. § 227 and 47 C.F.R. § 64.1200

                      (On Behalf of Plaintiff and the Internal Do Not Call Class)

       72.     Plaintiff re-alleges and incorporates paragraphs 1-51 as if fully set forth herein.

       73.     In pertinent part, 47 C.F.R. § 64.1200(d) provides:


       No person or entity shall initiate any call for telemarketing purposes to a residential
       telephone subscriber unless such person or entity has instituted procedures for
       maintaining a list of persons who request not to receive telemarketing calls made
       by or on behalf of that person or entity. The procedures instituted must meet the
       following minimum standards:

       (1) Written policy. Persons or entities making calls for telemarketing purposes must
       have a written policy, available upon demand, for maintaining a do-not-call list.
       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       74.     Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. § 64.1200(d) are

applicable to any person or entity making telephone solicitations or telemarketing calls to wireless

telephone numbers.

       75.     Plaintiff and the Internal Do Not Call Class members made requests to Defendant

not to receive future calls on their cellular telephone numbers from Defendant.

       76.     Defendant failed to honor Plaintiff and the Internal Do Not Call Class members’

opt-out requests.


                                                 14


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 14 of 17
           77.      Defendant’s refusal to honor opt-out requests is indicative of Defendant’s failure to

implement a written policy for maintaining a do-not-call list and to train its personnel engaged in

telemarketing on the existence and use of the do-not-call-list.

           78.      Thus, Defendant has violated 47 C.F.R. § 64.1200(d).

           79.      Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do Not Call

Class members are entitled to an award of $500.00 in statutory damages, for each and every

negligent violation.

           80.      As a result of Defendant’s knowing or willful conduct, Plaintiff and the Internal Do

Not Call Class members are entitled to an award of $1,500.00 in statutory damages per violation.

           81.      Plaintiff and the Internal Do Not Call Class members are also entitled to and seek

injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to section

227(c)(5).



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

relief:

                 a) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

                 b) An order certifying this case as a class action on behalf of the Classes as defined
                    above, and appointing Plaintiff as the representative of the Classes and Plaintiff’s

                    counsel as Class Counsel;

                 c) An injunction prohibiting Defendant from initiating calls to telephone numbers
                    listed on the National Do Not Call Registry, requiring Defendant to obtain prior

                    express written consent prior to placing telemarketing calls using an ATDS,


                                                     15


          Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 15 of 17
               mandating Defendant to honor opt our requests and maintain an internal Do Not

               Call list.

           d) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and 47
               C.F.R. § 64.1200, Plaintiff seeks for himself and each member of the Class $500.00

               in statutory damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

           e) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,
               et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for himself and each member of

               the Class treble damages, as provided by statute, up to $1,500.00 for each and every

               violation pursuant to 47 U.S.C. § 227(b)(3).

           f) Such further and other relief as the Court deems necessary.
                                       JURY DEMAND

       Plaintiff hereby demand a trial by jury.

                            DOCUMENT PRESERVATION DEMAND

       Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

electronic databases or other itemization of telephone numbers associated with Defendant and the

calls as alleged herein.




                                                  16


      Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 16 of 17
Dated: June 30, 2021


 /s/ David M. Wilkerson
 DAVID M. WILKERSON                               Ignacio Hiraldo, Esq.
 NC State Bar No. 35742                           FL State Bar No. 56031
 The Van Winkle Law Firm                          DC State Bar No. 485610
 11 N. Market Street                              IJH Law
 Asheville, North Carolina 28801                  1200 Brickell Ave. Suite 1950
 (828)258-299 (phone)                             Miami, FL 33131
 (828)257-2767 (fax)                              E: IJhiraldo@IJhlaw.com
 dwilkerson@vwlawfirm.com                         T: 786-496-4469
                                                  Pro Hac Vice to be filed


Attorneys for Plaintiff and the Proposed Class




                                                 17


     Case 1:21-cv-00539-CCE-JLW Document 1 Filed 06/30/21 Page 17 of 17
